ORDER STAYING REINSTATEMENT
This Court, having received "Objections to Automatic Reinstatement" filed by the Indiana Supreme Court Disciplinary Commission, now finds that, pursuant to Admission and Discipline Rule 28, Section 4(c), the matter should be set for hearing and that the reinstatement of Frederick F. Frosch should be stayed until further order of this Court.
IT IS, THEREFORE, ORDERED that the reinstatement of Frederick F. Frosch is stayed until further order of this court and that a hearing to determine the question of reinstatement will be set at a date and time to be later determined.
The Clerk of this Court is directed to forward a copy of this order in accordance with the provisions of Admis.Dise.R. 8(d).
DeBRULER, DICKSON and KRAHULIK, JJ., concur.
GIVAN, J., not participating.